Title: From Thomas Jefferson to J. Phillipe Reibelt, 12 August 1807
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                        
                            Dear Sir
                            
                            Monticello Aug. 12. 07.
                        
                        Your letter of Mar. 28. did not get to my hands at Washington till July 7. and as I had left Parkyns’s
                            designs of gardens at this place I was obliged to defer answering you till I came here. I now inclose it to you with many
                            thanks for the use of it. I suspect you will find in the grounds you propose to improve on these models, in the highest
                            degree, an obstacle which we find considerable even here: that is that the luxuriance of the soil by it’s constant
                            reproduction of weeds of powerful growth & stature, will bid defiance to the keeping your grounds in that clean state
                            which the English garden requires
                        I learn from Govr. Claiborne, with extreme satisfaction, that he has been enabled to find emploiment for your
                            talents in a way much more congenial to your acquirements & habits of life, than would have been the mechanical drudgery
                            of an Indian factory. in the office of a judge you will be able to compose with justice the differences arising among
                            those committed to your care, often to prevent them, & always to exercise a paternal disposition towards a people whose
                            harmless & orderly character cannot fail to endear them to all who are charged with the care of them. Wishing you all
                            the happiness which flows from the enjoiments of retired but useful life, which your mind is peculiarly formed to feel I
                            salute you with assurances of great esteem and respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. mrs Randolph charges me with the conveyance of her thanks to Made. Reibelt for the elegant prints
                                of parrots recieved, to which I beg leave to add my respects.
                        
                    